United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    _____________

                                    No. 97-3833ND
                                    _____________

Maryann B. Posl,                     *
                                     *
                   Appellant,        *
                                     * Appeal from the United States
      v.                             * District Court for the District of
                                     * North Dakota.
Kenneth S. Apfel, Commissioner of    *
Social Security,                     *        [UNPUBLISHED]
                                     *
                   Appellee.         *
                                _____________

                            Submitted: April 13, 1998
                                Filed: April 22, 1998
                                  _____________

Before FAGG and HANSEN, Circuit Judges, and STROM,* District Judge.
                            _____________

PER CURIAM.

      Maryann B. Posl appeals the district court's grant of summary judgment upholding
the Commissioner's decision to deny Posl disability insurance and supplemental security
income benfits. After careful review of the administrative record and the parties' briefs,
we conclude substantial evidence supports the decision of the Commissioner that Posl
is not disabled for Social Security purposes and the judgment of the district court is
correct. This case presents no novel issues to justify an extended


      *
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska, sitting by designation.
discussion. Accordingly, we affirm for the reasons stated in the district court's
memorandum and order. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -2-